EXHIBIT 99.4 VICTORY ELECTRONIC CIGARETTES, INC. FINANCIAL STATEMENTS AND INDEPENDENT ACCOUNTANTS’ REVIEW REPORT MARCH 31, 2013 INDEPENDENT ACCOUNTANTS’ REVIEW REPORT To the Board of Directors Victory Electronic Cigarettes, Inc. We have reviewed the accompanying balance sheet of Victory Electronic Cigarettes, Inc. (the “Company”) as of March 31, 2013, and the related statements of operations and changes in stockholders’ deficit and cash flows for the three months ended March 31, 2013 and 2012. A review includes primarily applying analytical procedures to management’s financial data and making inquiries of Company management. A review is substantially less in scope than an audit, the objective of which is the expression of an opinion regarding the financial statements as a whole. Accordingly, we do not express such an opinion. Management is responsible for the preparation and fair presentation of the financial statements in accordance with accounting principles generally accepted in the United States of America and for designing, implementing, and maintaining internal control relevant to the preparation and fair presentation of the financial statements. Our responsibility is to conduct the review in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. Those standards require us to perform procedures to obtain limited assurance that there are no material modifications that should be made to the financial statements. We believe that the results of our procedures provide a reasonable basis for our report. Based on our review, we are not aware of any material modifications that should be made to the accompanying March 31, 2013 financial statements in order for them to be in conformity with accounting principles generally accepted in the United States of America. The financial statements as of December 31, 2012, were audited by us, and we expressed an unqualified opinion on them in our report dated February 28, 2013, but we have not performed any auditing procedures since that date. /s/ Accell Audit & Compliance, P.A. Tampa, Florida May 31, 2013 4868 West Gandy Boulevard ● Tampa, Florida 33611 ● 813.440.6380 VICTORY ELECTRONIC CIGARETTES LLC BALANCE SHEETS MARCH 31, 2013 DECEMBER 31, 2012 (unaudited) (audited) ASSETS Current assets: Cash $ $ Accounts receivable Inventory Prepaid inventory Other prepaid expenses Deposit - Employee advances - Total current assets Furniture and equipment, net - Total assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses Deferred revenue - Revolving credit lines - Revolving credit lines - Total current liabilities Deferred compensation Due to related party Total liabilities Commitments and contingencies Stockholders' deficit: Members' equity - Common stock, $.001 par value; 500,000 shares issued and authorized at March 31, 2013 - Additional paid-in capital - Accumulated deficit ) ) Total stockholder's deficit ) ) Total liabilities and stockholders' deficit $ $ See Accompanying Notes to Financial Statements and Independent Accountants’ Review Report. 2 VICTORY ELECTRONIC CIGARETTES, INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2013 MARCH 31, 2012 (unaudited) (unaudited) Revenues Internet sales $ $ Retail and wholesale revenues Other income - Total revenues Cost of Goods Sold Gross profit Operating expenses Advertising and promotion Personnel costs General and administrative Contract labor Merchant account fees 92 Professional fees - Office supplies Commissions - Occupancy Travel Insurance Design costs - Total operating expenses Loss from operations ) ) Other expense: Interest expense - Net loss $ ) $ ) See Accompanying Notes to Financial Statements and Independent Accountants’ Review Report. 3 VICTORY ELECTRONIC CIGARETTES, INC. STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT Additional Total Members' Common paid-in Accumulated stockholders' equity stock capital deficit deficit BALANCE AT JANUARY 1, 2012 $ $
